                                           Case 5:20-cv-07741-BLF Document 53 Filed 11/17/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SANTA CRUZ LESBIAN AND GAY                         Case No. 20-cv-07741-BLF
                                         COMMUNITY CENTER, et al.,
                                   8
                                                        Plaintiffs,                         ORDER GRANTING STIPULATION,
                                   9                                                        AS MODIFIED BY THE COURT
                                                 v.
                                  10
                                         DONALD J. TRUMP, et al.,
                                  11                                                        [Re: ECF 52]
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court has received the parties’ stipulation. ECF 52. The Court is unavailable on
                                  14
                                       December 3, 2020, so the hearing will be set for December 10, 2020, at 9:00 a.m. Since the Court
                                  15
                                       is already allowing the parties to shorten the required briefing schedule, see Standing Order Re
                                  16
                                       Civil Cases, it will remain as stipulated: Defendants shall file their Opposition to the PI Motion by
                                  17
                                       November 25, 2020, and Plaintiffs shall file their reply by December 1, 2020, at 5:00 P.M.
                                  18
                                  19
                                              IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: November 17, 2020
                                  22
                                                                                        ______________________________________
                                  23                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
